Citation Nr: 0507154	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-13 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.  

2.  Entitlement to an initial compensable evaluation for left 
(minor extremity) shoulder rotator cuff syndrome.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the right wrist (major).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the left wrist.  

5.  Entitlement to an initial evaluation in excess of 30 
percent for left ulnar nerve compression.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from October 3, 1995 
to October 2, 1998, with verified active duty for training 
(ACDUTRA) from June 1991 to August 1991 and from June 1992 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Due to his subsequent relocation, 
jurisdiction of the veteran's claim has been assumed by the 
RO in Indianapolis, Indiana.  

In February 1999, the RO, in pertinent part, denied 
entitlement to service connection for a low back disorder.  
The RO also granted claims of entitlement to service 
connection for left shoulder rotator cuff syndrome, initially 
rated as noncompensable, tendonitis of the right and left 
wrists, each initially and separately rated as 
noncompensable, and service connection for left ulnar nerve 
compression, initially rated as noncompensable.  Each of the 
above initial evaluations was made effective from October 3, 
1998 (the day following the date of separation from ACDUTRA.  

In March 2003 the RO granted claims for increased 
(compensable) initial evaluations of 10 percent for service-
connected right and left wrist tendonitis, effective from 
October 3, 1998, and an increased evaluation of 30 percent 
left ulnar nerve compression, effective from October 3, 
1998).  

In October 2003, after adjudicating other claims then pending 
on appeal, the Board remanded the case to the RO for further 
development and adjudicative action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), located in Washington, D.C.  VA will notify the 
veteran if further action is require don his part.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The Board regrets the necessity of another Board remand.  
However, in this case, compliance with VCAA is not shown, 
inadequate notice of VCAA was issued as to one of the claims 
on appeal, and as to the remaining claims on appeal, no post 
VCAA notice de novo review of the evidence was completed, and 
the medical opinion development requested in the Board's 
January 2001 and October 2003 Remands remains to be 
completed.  That is, both the VCAA's duty to assist and duty 
to notify provisions are not met, and the obtained VA medical 
examination reports presently on file are wholly incomplete 
and inadequate for the purposes they were initially 
requested.  

The CAVC has specifically mandated that a Board Remand 
confers on the veteran-as a matter of law-the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development, the Board 
finds that a third Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9.  

The Board notes that notice of VCAA has not been issued 
specific to the claim for an increased (compensable) initial 
evaluation for left shoulder rotator cuff syndrome.  That is, 
while the March 2004 VCAA notice letter addresses all other 
issues on appeal, the notice is silent as to the sort of 
evidence necessary to substantiate the left shoulder claim on 
appeal.  

Secondly, medical development has yet to be completed, as 
initially requested in the Board's January 2001 Remand.  
While the veteran was afforded VA joints and neurologic 
examinations in May 2002 and examinations of the wrists and 
elbow in January 2003, each of the examination reports are 
incomplete, primarily for reference to additional necessary 
testing to be completed, the results of which are not on 
file.  Specifically, upon examination of the spine in May 
2002, no diagnosis was entered in the report, pending the 
receipt of X-ray studies.  Although the requested X-ray 
studies were later completed and appear to include positive 
low back findings, the author of the VA examination report 
was not asked to comment, or revisit the report's lack of 
diagnosis-development certainly indicated in light of the 
positive X-ray findings.  The Board emphasizes that service 
medical records show a 1991 diagnosis of lumbar strain, with 
notation of low back pain in 1996, at which time notation was 
made of a partial vertebral sacralization at the L5 disc, 
without diagnosis.  If positive findings are currently 
demonstrated on VA examination, to include on X-ray studies, 
a VA medical opinion is needed as to any relationship between 
current low back diagnosis and the veteran's prior military 
service findings.  


Similarly, on VA examination of the wrists and left elbow in 
January 2003, the VA examiner determined that additional 
necessary testing was necessary, to include an magnetic 
resonance imaging (MRI) of the wrists an electromyographic 
(EMG) study of the left elbow.  However, such testing was not 
completed, and another VA examination, to include such 
testing, remains to be completed.  Finally, the neurologic 
examination of May 2002 was limited to the spine, and did not 
include the wrists, left shoulder and left elbow, as 
indicated by the clinical history.  See Board Remand, January 
2001.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  Appropriate examinations are 
necessary for the proper assessment of veterans' claims.  
38 U.S.C.A. § 5103A (West 2002).  

Finally, the Board notes that the November 2004 supplemental 
statement of the case (SSOC) constitutes the only 
readjudication of the claims on appeal following the issuance 
of the March 2004 VCAA notice. However, the November 2004 
SSOC did not include a de novo review of all of the pertinent 
evidence of record.  Specifically, the SSOC failed to include 
consideration of VA treatment records dated from February 
2002 to May 2003.  The CAVC has indicated that notice under 
the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Clearly, 
with no de novo readjudication of the claims, the Board 
cannot conclude that there has been substantial compliance 
with the Pelegrini rule, and a remand in this case is 
unavoidable, given the status of VA law as interpreted by the 
CAVC.  

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a prior supplemental statement of the case, it 
must prepare a supplemental statement of the case reviewing 
that evidence.  38 C.F.R. § 19.31(b)(1) (2004).  
There is no legal authority for the RO to suspend, this 
requirement. Cf. 38 C.F.R. § 20.1304(c). The Board does not 
have authority to issue a supplemental statement of the case. 
Therefore, the case must be remanded so that VA treatment 
records, dated from February 2002 to May 2003, might be 
reviewed by the RO.  38 C.F.R. § 19.9.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC issue a VCAA notice 
letter to the veteran, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), specific to each 
claim on appeal, including the left 
shoulder rotator cuff syndrome (minor 
extremity) claim.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his left shoulder claim for 
an initial compensable rating.  He should 
be specifically advised that such 
supporting evidence would necessarily be 
competent medical opinion evidence, and 
he should be informed whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any disorders of the low 
back, left shoulder, or right and/or left 
wrists, from October 1997 to the present.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All outstanding VA treatment records, 
dated from May 2003 to the present, 
should also be obtained for use in the 
appeal.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

4.  The VBA AMC should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other available 
appropriate medical specialists, 
including on a fee basis if necessary, 
who have carefully reviewed the veteran's 
documented service and post-service 
medical history, for the purpose of 
ascertaining the current nature and 
etiology of any and all lumbar spine 
disorders, as well as the severity of 
service-connected disabilities of the 
left shoulder, right and left wrists, and 
left ulnar nerve (elbow) disorder, apart 
from non-service-connected disability.  


Any further indicated special studies 
must be conducted, prior to the 
finalization of the VA examination 
report, but must include the already 
indicated X-ray studies of the lumbar 
spine, MRI testing of the right and left 
wrists, with grip strength testing, and 
EMG testing of the left ulnar nerve, 
previously indicated on prior VA 
examination reports.  

The claims file, copies of the previous 
and amended criteria for rating spinal 
disorders, copies of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004), and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

It is requested that the examiners 
address the following medical issues:

Is it at least as likely as not that any 
low back disorder(s) found on examination 
is/are related to active service, or if 
preexisting service, was/were aggravated 
thereby?

The medical specialists must also address 
the following medical issues:





(a) Do the service-connected disabilities 
of the left shoulder, right and left 
wrists, and left ulnar nerve (elbow) 
disorder involve only the nerves, or do 
they also involve the muscles and joint 
structure?

(b) Do the service-connected disabilities 
of the left shoulder, right and left 
wrists, and left ulnar nerve (elbow) 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities of the left shoulder, right 
and left wrists, and left ulnar nerve 
(elbow) disorder, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities of the left 
shoulder, right and left wrists, and left 
ulnar nerve (elbow) disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities of the 
left shoulder, right and left wrists, and 
left ulnar nerve (elbow) disorder.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disabilities of the left shoulder, right 
and left wrists, and left ulnar nerve 
(elbow) disorder, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from impairment caused by the 
service-connected disabilities of the 
left shoulder, right and left wrists, and 
left ulnar nerve (elbow) disorder.  If 
the functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





























